                             Case:20-01947-jwb                   Doc #:347 Filed: 09/30/2020                           Page 1 of 12
                                                                United States Bankruptcy Court
                                                                 Western District of Michigan
In re:                                                                                                                   Case No. 20-01947-jwb
Barfly Ventures, LLC                                                                                                     Chapter 11
       Debtor(s)
                                                      CERTIFICATE OF NOTICE
District/off: 0646-1                                                    User: draytokm                                                              Page 1 of 8
Date Rcvd: Sep 28, 2020                                                 Form ID: pdf014                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 30, 2020:
Recip ID                    Recipient Name and Address
aty                     +   Jason H. Rosell, Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, CA 94111-4554
aty                     +   John W. Lucas, Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, CA 94111-4554
aty                     +   Matthew M. Murphy, Paul Hastings LLP, 71 S. Wacker Drive, 45th Floor, Chicago, IL 60606-4626
aty                     +   Nathan S. Gimpel, Paul Hastings LLP, 71 South Wacker Drive, Suite 4500, Chicago, IL 60606-4608
aty                     +   Todd M. Schwartz, Paul Hastings LLP, 1117 S. California Avenue, Palo Alto, CA 94304-1106

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 30, 2020                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 28, 2020 at the address(es) listed
below:
Name                                Email Address
Anh P. Nguyen
                                    on behalf of Creditor Fourth Enterprises LLC f/n/a HotSchedules nguyen@slollp.com

Anthony J. Kochis
                                    on behalf of Creditor HC Woodward LLC akochis@wolfsonbolton.com stravis@wolfsonbolton.com

David E. Bevins
                                    on behalf of Creditor Project Oscar LLC ECF-Deb@rhoadesmckee.com, ecf@rhoadesmckee.com

Dean E. Rietberg
                                    Dean.E.Rietberg@usdoj.gov
                          Case:20-01947-jwb              Doc #:347 Filed: 09/30/2020                       Page 2 of 12
District/off: 0646-1                                           User: draytokm                                                  Page 2 of 8
Date Rcvd: Sep 28, 2020                                        Form ID: pdf014                                                Total Noticed: 5
Denise D. Twinney
                              on behalf of Creditor Innovo Development Group LLC bkfilings@wardroplaw.com

Denise D. Twinney
                              on behalf of Creditor JK East Beltline Real Estate LLC bkfilings@wardroplaw.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor 50 Amp Fuse LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-St. Louis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Ann Arbor LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party EL Brewpub LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Indianapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Lexington LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Minneapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-St. Louis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Chicago LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Detroit LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Lincoln LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Kalamazoo LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Indianapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Holland LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Lexington LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Royal Oak LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Minneapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party 50 Amp Fuse LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Louisville LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party GRBC Holdings LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Louisville LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party Luck of the Irish LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-GR Beltline LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Royal Oak LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Port St. Lucie LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor 9 Volt LLC evoneitzen@wnj.com, jnikodemski@wnj.com
                           Case:20-01947-jwb              Doc #:347 Filed: 09/30/2020                         Page 3 of 12
District/off: 0646-1                                             User: draytokm                                                          Page 3 of 8
Date Rcvd: Sep 28, 2020                                          Form ID: pdf014                                                        Total Noticed: 5
Elisabeth M. Von Eitzen
                               on behalf of Debtor GRBC Holdings LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party HopCat-Port St. Lucie LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Debtor Luck of the Irish LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party HopCat-Kansas City LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Debtor Barfly Ventures LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Debtor EL Brewpub LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Debtor HopCat-Concessions LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party HopCat-Madison LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party HopCat-GR Beltline LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Debtor HopCat-Chicago LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Debtor HopCat-Kansas City LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party HopCat-Ann Arbor LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party 9 Volt LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party HopCat-Holland LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party HopCat-Lincoln LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Debtor HopCat-Madison LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Interested Party HopCat-Concessions LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Debtor Barfly Management LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                               on behalf of Debtor HopCat-Kalamazoo LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elizabeth B. Vandesteeg
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC evandesteeg@sfgh.com,
                               bkdocket@sfgh.com

Erika R. Barnes
                               on behalf of Creditor 1064 Bardstown LLC ebarnes@stites.com, cbeatty@stites.com;docketclerk@stites.com

Howard S. Sher
                               on behalf of Creditor Liberty Maynard LLC howard@jacobweingarten.com

Jason M. Torf
                               on behalf of Creditor Gordon Food Service Inc. jason.torf@icemiller.com

Jeff A. Moyer
                               on behalf of Creditor Project 35 LLC jeff@thebankruptcygrp.com,
                               crissy@thebankruptcygrp.com;heather@thebankruptcygrp.com

John C. Cannizzaro
                               on behalf of Creditor Gordon Food Service Inc. john.cannizzaro@icemiller.com

John T. Piggins
                               on behalf of Interested Party Mark Sellers ecfpigginsj@millerjohnson.com
                               8473902420@filings.docketbird.com;Docket@millerjohnson.com

Judith Greenstone Miller
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC jmiller@jaffelaw.com,
                         Case:20-01947-jwb              Doc #:347 Filed: 09/30/2020                       Page 4 of 12
District/off: 0646-1                                          User: draytokm                                                         Page 4 of 8
Date Rcvd: Sep 28, 2020                                       Form ID: pdf014                                                       Total Noticed: 5
                             tneddermeyer@jaffelaw.com

Michael Aaron Brandess
                             on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC mbrandess@sfgh.com,
                             bkdocket@sfgh.com

Michael E. Moore
                             on behalf of Interested Party Mercantile Bank of Michigan moore@millercanfield.com
                             laitila@millercanfield.com;wysocki@millercanfield.com

Michael M. Malinowski
                             on behalf of Interested Party MIKE MALINOWSKI ecf@malinowskilaw.com

Michael V. Maggio
                             michael.v.maggio@usdoj.gov

Nicholas J. Spigiel
                             on behalf of Interested Party GTW Depot LLC nspigiel@kreisenderle.com, dquick@kreisenderle.com

Norman C. Witte
                             on behalf of Creditor A&G Partnership LLC ncwitte@wittelaw.com, mmallswede@wittelaw.com

Patrick E. Sweeney
                             on behalf of Creditor Ionia Ventures LLC psweeney@rhoadesmckee.com, kjhaisma@rhoadesmckee.com

Patrick E. Sweeney
                             on behalf of Creditor 58 Ionia Holdings LLC psweeney@rhoadesmckee.com, kjhaisma@rhoadesmckee.com

Paul R. Hage
                             on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC phage@jaffelaw.com,
                             tneddermeyer@jaffelaw.com

Rebecca Marie Smith
                             on behalf of Creditor Michigan Unemployment Insurance Agency Smithr72@michigan.gov bridlemanj@michigan.gov

Robert F. Wardrop, II
                             on behalf of Creditor JK East Beltline Real Estate LLC bkfilings@wardroplaw.com
                             bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com

Robert F. Wardrop, II
                             on behalf of Creditor Innovo Development Group LLC bkfilings@wardroplaw.com,
                             bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com

Ronald E. Gold
                             on behalf of Creditor First Savings Bank rgold@fbtlaw.com awebb@fbtlaw.com;eseverini@fbtlaw.com;sbryant@fbtlaw.com

Rozanne M. Giunta
                             on behalf of Interested Party EL Brewpub LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Interested Party HopCat-St. Louis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Interested Party HopCat-Lexington LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Interested Party HopCat-Indianapolis LLC rgiunta@wnj.com,
                             scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Interested Party 9 Volt LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Debtor HopCat-GR Beltline LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Interested Party HopCat-Chicago LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Debtor HopCat-Kalamazoo LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Debtor HopCat-Madison LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Interested Party HopCat-Minneapolis LLC rgiunta@wnj.com,
                             scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Interested Party Luck of the Irish LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                             on behalf of Debtor Luck of the Irish LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com
                    Case:20-01947-jwb                Doc #:347 Filed: 09/30/2020                     Page 5 of 12
District/off: 0646-1                                       User: draytokm                                                        Page 5 of 8
Date Rcvd: Sep 28, 2020                                    Form ID: pdf014                                                      Total Noticed: 5
Rozanne M. Giunta
                          on behalf of Debtor EL Brewpub LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Madison LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Port St. Lucie LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Royal Oak LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor GRBC Holdings LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Kalamazoo LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Indianapolis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Lincoln LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Minneapolis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Kansas City LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Ann Arbor LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-St. Louis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Lincoln LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor Barfly Ventures LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Royal Oak LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-GR Beltline LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor 9 Volt LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Ann Arbor LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Concessions LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Holland LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party GRBC Holdings LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Concessions LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Holland LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Louisville LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor Barfly Management LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Port St. Lucie LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com
                    Case:20-01947-jwb                Doc #:347 Filed: 09/30/2020                       Page 6 of 12
District/off: 0646-1                                       User: draytokm                                                      Page 6 of 8
Date Rcvd: Sep 28, 2020                                    Form ID: pdf014                                                    Total Noticed: 5
Rozanne M. Giunta
                          on behalf of Debtor HopCat-Louisville LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party 50 Amp Fuse LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Detroit LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Lexington LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Kansas City LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor 50 Amp Fuse LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Chicago LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Scott A. Wolfson
                          on behalf of Creditor HC Woodward LLC swolfson@wolfsonbolton.com stravis@wolfsonbolton.com

Shannon L. Deeby
                          on behalf of Creditor Fourth Enterprises LLC f/n/a HotSchedules sdeeby@clarkhill.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Minneapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Ann Arbor LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Kalamazoo LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Kansas City LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Royal Oak LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-St. Louis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Concessions LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Chicago LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-GR Beltline LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party EL Brewpub LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Kalamazoo LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Lexington LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party 9 Volt LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Detroit LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Lincoln LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Holland LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Madison LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party 50 Amp Fuse LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                        Case:20-01947-jwb             Doc #:347 Filed: 09/30/2020                      Page 7 of 12
District/off: 0646-1                                        User: draytokm                                                     Page 7 of 8
Date Rcvd: Sep 28, 2020                                     Form ID: pdf014                                                   Total Noticed: 5
                            on behalf of Debtor HopCat-Lincoln LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor Luck of the Irish LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Concessions LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Minneapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Kansas City LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Chicago LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Madison LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Royal Oak LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Holland LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor EL Brewpub LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor 9 Volt LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Ann Arbor LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party Luck of the Irish LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-St. Louis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Indianapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party GRBC Holdings LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor 50 Amp Fuse LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-GR Beltline LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Interested Party HopCat-Louisville LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Indianapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor GRBC Holdings LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Louisville LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor HopCat-Lexington LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                            on behalf of Debtor Barfly Ventures LLC sgrow@wnj.com, bpowers@wnj.com

Steven L. Rayman
                            on behalf of Interested Party CIP Administrative LLC courtmail@raymanknight.com

Timothy F. Nixon
                            on behalf of Creditor 222 Venture LLP tnixon@gklaw.com, kboucher@gklaw.com;ekulpinski@gklaw.com

Wesley Jacob Carrillo
                            on behalf of Creditor Tholen Westport LLC wcarrillo@enszjester.com

Wesley Jacob Carrillo
                            on behalf of Creditor Hood Westport LLC wcarrillo@enszjester.com
                        Case:20-01947-jwb              Doc #:347 Filed: 09/30/2020               Page 8 of 12
District/off: 0646-1                                         User: draytokm                                      Page 8 of 8
Date Rcvd: Sep 28, 2020                                      Form ID: pdf014                                    Total Noticed: 5
Wesley Jacob Carrillo
                            on behalf of Creditor Irving Westport LLC wcarrillo@enszjester.com

Wesley Jacob Carrillo
                            on behalf of Creditor CAD Management LLC wcarrillo@enszjester.com


TOTAL: 167
         Case:20-01947-jwb      Doc #:347 Filed: 09/30/2020        Page 9 of 12



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                          ____________________________

In re:
                                                         Case No. BG 20-01947
BARFLY VENTURES, LLC, et al.,1                           Chapter 11
                                                         (Jointly Administered)
     Debtors.
______________________________________/


            ORDER ESTABLISHING DEADLINES AND PROCEDURES FOR
                VIRTUAL HEARING ON DEBTORS’ SALE MOTION

                      PRESENT: HONORABLE JAMES W. BOYD
                               United States Bankruptcy Judge

         On September 25, 2020, a hearing on the Debtors’ motion to sell substantially all
of their assets free and clear of all liens, claims and encumbrances (the “Sale Motion,”
see Dkt. No. 127) was held before this court. After taking initial argument on the Sale
Motion, the court referred the contested matter to the court’s Alternative Dispute
Resolution (“ADR”) Program. When ADR proved unsuccessful, the court determined to
adjourn the Sale Hearing to October 13, 2020 at 9:00 a.m. The court determined to issue
this scheduling order, setting deadlines for disclosure of witnesses and completion of
limited discovery. Because the adjourned Sale Hearing will be conducted by Zoom
videoconferencing, this order also outlines additional procedures for the virtual hearing.




                             
1  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat- Louisville,
LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St.
Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the
Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
Case:20-01947-jwb      Doc #:347 Filed: 09/30/2020        Page 10 of 12



NOW, THEREFORE, IT IS HEREBY ORDERED that:

1. Disclosure of Witnesses.        The Debtors, CIP Administrative, LLC (the
   “Administrative Agent”), the Official Committee of Unsecured Creditors (the
   “Committee”), and the Office of the United States Trustee shall each file a list
   identifying any lay or expert witnesses they intend to call in this contested
   matter with the court, and serve a copy upon all opposing counsel, on or before
   September 30, 2020.

2. Discovery. The parties are permitted to engage in good faith discovery in this
   contested matter. Discovery shall be completed by no later than October 6,
   2020, unless extended by agreement of the parties.

3. Submission of Electronic Exhibits to Court and Opposing Counsel. By no
   later than October 9, 2020 at 2:00 p.m. Eastern Time, the parties shall email
   electronic copies of any exhibits they intend to offer into evidence to the court
   at carrie_foster@miwb.uscourts.gov and to all opposing counsel.             The
   electronic exhibits must include all exhibits a party intends to rely upon at the
   evidentiary hearing, even if the exhibits have already been docketed as
   attachments other pleadings.

4. Form of Electronic Exhibits. The exhibits shall be in PDF format and should
   be combined into a single PDF file. Each individual exhibit should be labeled
   and bookmarked to ensure easy navigation.

5. Objections to Exhibits Based on Authenticity. Unless a written objection is
   filed with the court and a copy of the objection served upon the proponent of
   the exhibit on or before October 12, 2020, exhibits submitted electronically will
   be received into evidence at the hearing without the necessity of any further
   authentication; however, the parties may object to an exhibit for other reasons,
   such as hearsay or relevancy, and may argue the weight of an exhibit at the
   hearing.

6. Remote Witness Testimony.          In accordance with Federal Rule of Civil
   Procedure 43(a) (made applicable to this matter by Federal Rule of Bankruptcy
Case:20-01947-jwb       Doc #:347 Filed: 09/30/2020         Page 11 of 12



   Procedure 9017), a witness may be permitted to testify by contemporaneous
   transmission from a location other than the courtroom for good cause and in
   compelling circumstances.      The court finds that the COVID-19 pandemic
   constitutes good cause and presents compelling circumstances that justify
   permitting witnesses to testify by contemporaneous transmission from a
   different location (“Remote Witnesses”).

7. Responsibility for Remote Witnesses.           The party sponsoring a Remote
   Witness shall be responsible for supplying: (a) the Zoom hyperlink, Meeting ID,
   and password and (b) copies of all exhibits to the Remote Witness before the
   virtual hearing. If a Remote Witness does not have access to a program for
   viewing PDF files during the hearing, the party sponsoring the Remote Witness
   shall ensure the Remote Witness has a printed copy of all exhibits.

8. Swearing-In of Remote Witnesses. All Remote Witnesses shall be sworn in
   over Zoom videoconferencing and such testimony will have the same effect
   and be binding on the Remote Witness in the same manner as if such Remote
   Witness was sworn in by the judge or courtroom deputy in-person in open court.
   To the extent there is an error or malfunction with the videoconferencing
   system, the Remote Witness may be sworn in and testify via telephone only.

9. Additional Safeguards.       As an additional safeguard for the allowance of
   Remote Witness testimony, the court may require the Remote Witness and/or
   the sponsoring party to provide information such as: (a) the location of the
   Remote Witness (city, state, country); (b) the place from which the Remote
   Witness will testify (e.g., home or office); (c) whether anyone is or will be in the
   room with the Remote Witness during the testimony, and if so, who and for
   what purpose; and (d) whether the Remote Witness will have access to any
   documents other than exhibits provided to the court and the parties, and if so,
   what documents.

10. Appearing at the Adjourned Sale Hearing. Parties who would like to appear
   at the evidentiary hearing on October 13, 2020 should consult the court’s
   website, https://www.miwb.uscourts.gov/covid-19-notices, for information on
         Case:20-01947-jwb     Doc #:347 Filed: 09/30/2020      Page 12 of 12



            how to register. Parties who were registered to appear at the September 25,
            2020 hearing do not need to re-register.

         IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant
 to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon: (a) counsel for the Debtors; (b) counsel
 for the Administrative Agent; (c) counsel for the Committee; (d) the Office of the United
 States Trustee; and (e) all parties registered to receive electronic notice through the
 court’s CM/ECF system.

                                        END OF ORDER




IT IS SO ORDERED.

Dated September 28, 2020
